                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ROOSEVELT WILLIAMS,

        Plaintiff,
                                                  Case No. 16-cv-584-jdp
   v.

KIM CARL, LUCAS WOGERNESE,
AND TIM ZIEGLER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             3/30/2020
        Peter Oppeneer, Clerk of Court                     Date
